DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 09/27/2021: Claims 1 and 3-8 are pending. 

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-2 and 4-5 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mouri et al (US 6,466,012 B1, heretofore referred to as Mouri) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Mouri in view of Nakayama et al (US 2016/0041236 A1, cited in IDS, heretofore referred to as Nakayama) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Allowable Subject Matter

Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… the magnetic moment in each of the plurality of layers of the soft magnetic film is oriented in one direction of the circumferential directions orthogonal to the  longitudinal direction of the conductive material or in a direction opposite to the one direction, the magnetic material portion includes at least each one of a first layer having the magnetic moment oriented in the one direction and a second layer having the magnetic moment oriented in the direction opposite to the one direction, and the magnetic moment orientated in the one direction and the magnetic moment oriented in the direction opposite to the one direction are distributed in substantially equal amounts.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 3-8 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Fan et al teaches a magnetic sensor but does not teach “…the magnetic moment in each of the plurality of layers of the soft magnetic film is oriented in one direction of the circumferential directions orthogonal to the  longitudinal direction of the conductive material or in a direction opposite to the one direction, the magnetic material portion includes at least each one of a first layer having the magnetic moment oriented in the one direction and a second layer having the 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863